NOTICE OF ALLOWABILITY
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Murray (John Murray indicated Ping Wang’s authorization of the amendments) on 08/24/2022.

The application has been amended as follows: 

Claim 1 is amended as indicated below. Claims 33 and 34 are canceled. 
As such, claims 1, 3, 4, 6, 8, 9, 12, 13, 18-20 and 25-32 are allowed.

Amended Claim:
Claim 1. (Currently Amended) A method for detecting a target analyte that characterizes a disease in a tissue, 
wherein the tissue is a tissue section
the method comprising: 
(a) contacting the tissue comprising the target analyte with a plurality of primary polymeric-enzyme/antibody conjugates under a suitable condition to form a complex comprising the target analyte and one or more of the plurality of primary polymeric-enzyme/antibody conjugates, 
wherein each primary polymeric-enzyme/antibody conjugate comprises: (i) a plurality of polymeric-enzymes, each polymeric-enzyme comprising a plurality of enzyme molecules; and (ii) an antibody recognizing the target analyte, wherein the plurality of polymeric-enzymes are directly conjugated to the antibody, wherein each primary polymeric-enzyme/antibody conjugate has a molecular weight of about 400 kDa to about 2,000 kDa, and wherein step (a) is performed for an incubation period of 5 minutes or less; 
(b) substantially removing the primary polymeric-enzyme/antibody conjugates that do not form the complex; and 
(c) contacting the tissue with a substrate of the plurality of enzyme molecules, thereby detecting the target analyte.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A method for detecting a target analyte that characterizes a disease in a tissue, wherein the tissue is a tissue section, the method comprising: (a) contacting the tissue comprising the target analyte with a plurality of primary polymeric-enzyme/antibody conjugates under a suitable condition to form a complex comprising the target analyte and one or more of the plurality of primary polymeric-enzyme/antibody conjugates, wherein each primary polymeric-enzyme/antibody conjugate comprises: (i) a plurality of polymeric-enzymes, each polymeric-enzyme comprising a plurality of enzyme molecules; and (ii) an antibody recognizing the target analyte, wherein the plurality of polymeric-enzymes are directly conjugated to the antibody, wherein each primary polymeric-enzyme/antibody conjugate has a molecular weight of about 400 kDa to about 2,000 kDa, and wherein step (a) is performed for an incubation period of 5 minutes or less; (b) substantially removing the primary polymeric-enzyme/antibody conjugates that do not form the complex; and (c) contacting the tissue with a substrate of the plurality of enzyme molecules, thereby detecting the target analyte, appears to be free of the prior art.
	The previous objection to claim 13 is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 103 is withdrawn in response to Applicant’s authorization for the amendments to the claim 1 above and in light of evidence filed 05/09/2022. Based on Applicant’s evidence, it would not have been obvious to have modified Ohbayashi et al. with the technique of Freytag for the method to arrive at the method as claimed, wherein the method is performed on a sample that is a tissue section.
The previous rejection of claims on the grounds of non-statutory double patenting is withdrawn because the copending application (16/967,867) is the later filed application. 
Closest Prior Art:
Freytag et al., US 4,657,853 (IDS entered 04/25/2019) (previously of record) teach primary polymeric-enzyme antibody conjugates (comprising a plurality of polymeric enzymes, each comprising a plurality of enzyme molecules and an antibody for a specific target) provide enhanced signal generation (abstract, col. 3, lines 3-7 and 10-48, col. 5, lines 1-13 and 39-45). Freytag teach an advantage to covalently coupling the enzymes to the antibody is that the coupling is not reversible and susceptible to unwanted dissociation (col. 2, lines 66 to col. 3, line 7). However, Freytag does not teach their polymeric conjugates for, or as capable of, tissue detection (do not teach their conjugates can penetrate a sample that is a tissue section).
Ohbayashi et al., US 6,613,564 B2 (previously of record) teach methods for detecting a target analyte in a tissue sample (e.g., col. 12-col 13, example 8), the methods comprising contacting the tissue comprising the analyte with polymeric-enzyme/antibody conjugates, the polymeric-enzyme/antibody conjugates each comprising a plurality of enzyme molecules (see col. 4, lines 1-3, 55-56, and 60-64) and an antibody to form a complex comprising target analyte, and the polymer-enzyme/antibody conjugate (see col. 13, reacting prepared specimen with complex of enzyme, primary antibody and carrier); Ohbayashi teach substantially removing the polymeric-enzyme/antibody conjugates that do not form complex (see col. 13, lines 16-17, referring to above, lines 7-10, the procedure, following reaction, includes a step of rmsing with PBS; see also line 20, teaching thorough rinsing); and finally Ohbayashi teach contacting with a substrate of the enzyme molecules, thereby detecting target analyte (col. 13, lines 20-28). See atcol. 14, limes 3-7, Ohbayashi does teach the complex of enzyme (plurality of enzymes), protein (antibody) and carrier (inking the enzymes and the antibody) are useful as enzyme labeled antibody, as either primary or secondary antibody for IHC, allowing high sensitivity. Ohbayashi is teaching “a great many” HRP molecules on the conjugate (see e.g., col. 2, lines 1-14, a more intense signal because of a great many molecules of enzyme bound to the antibody; see also col. 2, lines 43-46, more intense signal attributed to more molecules of enzyme, and col. 4, lines 1-3, linking sensitivity with the  number of enzyme molecules). 
However, Ohbayashi differs from the claimed invention in that the references teaches the enzymes attached to a carrier that is conjugated to the antibody. As such, Ohbayashi fails to teach polymeric-enzymes that are directly conjugated to the antibody.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641